 

Case 7:17-cr-00200-CS Document 37 Filed 08/06/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

nadiibaeakeeeeteancia =o: Se xX
United States of America,
ORDER
-against-
7:17-CR-00200 (CS)
Noah Waldstein,
Defendant(s).
sc Silence a BRO Se ARS Peas 4

Seibel, J.

 

As stated on the record at the August 5, 2020 V.O.S.R, hearing, the Court hereby directs
Westchester County Department of Corrections to release the Defendant into the custody of the
United States Marshals Service to effectuate transport to the United States District Courthouse in

White Plains, New Yor Sor purposes of a pick up by representatives of Samaritan Village from

     
   

the courthouse back to th nds of Samaritan Village in order for the Defendant to begin in-

patient treatment. at ate b be
Cet by Qroloahrn
SO ORDERED.

Dated: ¢/ 6 / »

White Plains, New York

Cath, Aokes

 

Cathy Seibel, U.S.D.J.

 
